       Case 2:20-cv-00200-GAM Document 71-1 Filed 07/06/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA



 ALLEGHENY COUNTY EMPLOYEES’
 RETIREMENT SYSTEM, EMPLOYEES’                   Case No. 2:20-cv-00200-GAM
 RETIREMENT SYSTEM OF THE CITY OF
 BATON ROUGE AND PARISH OF EAST
 BATON ROUGE, DENVER EMPLOYEES
 RETIREMENT PLAN, INTERNATIONAL
 ASSOCIATION OF MACHINISTS AND
 AEROSPACE WORKERS NATIONAL
 PENSION FUND, and IOWA PUBLIC
 EMPLOYEES’ RETIREMENT SYSTEM,
 Individually and On Behalf of All Others
 Similarly Situated,

                              Plaintiffs,

                        v.

 ENERGY TRANSFER LP, KELCY L.
 WARREN, JOHN W. MCREYNOLDS,
 THOMAS E. LONG, MARSHALL
 MCCREA, MATTHEW S. RAMSEY,
 MICHAEL J. HENNIGAN, and JOSEPH
 MCGINN,

                              Defendants.


                      [PROPOSED] CASE MANAGEMENT ORDER

       AND NOW, pursuant to Federal Rule of Civil Procedure 16 and Local Rule of Civil

Procedure 16.1(b), it is hereby ORDERED that:

       Fact Discovery

       1.     The Court hereby approves the agreement of the parties to opt out of the mutual
              exchange of initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1).

       2.     The parties shall file with the Court a proposed confidentiality order no later than
              July 23, 2021.
Case 2:20-cv-00200-GAM Document 71-1 Filed 07/06/21 Page 2 of 3




3.     The parties shall file with the Court a proposal describing the types of ESI that will
       be produced, and the format in which such ESI will be produced, no later than July
       30, 2021.

4.     Whereas Lead Plaintiffs have served their first set of requests for production of
       documents to all Defendants prior to the date of the of this Case Management Order,
       Defendants shall begin rolling production of documents responsive to Lead
       Plaintiffs’ first set of requests for production of documents on or before September
       3, 2021, and must substantially complete their production of documents responsive
       to Lead Plaintiffs’ first set of requests for production of documents on or before
       February 15, 2022. Defendant shall further produce a privilege log to Lead
       Plaintiffs on or before March 15, 2022.

5.     The parties acknowledge that the limitations on deposition discovery under Fed. R.
       Civ. P. 30(a)(2)(A)(i) may require modification. On or before September 3, 2021,
       the parties shall present to the Court a proposed deposition protocol, setting forth
       the parties’ views to that point and/or agreements on the number of fact witness
       depositions to be allowed in the Action and other matters relating to such
       depositions.

6.     All requests for admission and interrogatories shall be served no later than June 1,
       2022.

7.     All fact discovery shall be completed on or before August 16, 2022.

Class Certification

8.     Defendants shall propound requests for production of documents to Lead Plaintiffs
       by August 2, 2021.

9.     Lead Plaintiffs’ motion for class certification and other supporting materials shall
       be filed on or before September 10, 2021.

10.    Lead Plaintiffs shall substantially complete documents productions in response to
       Defendants’ first requests for documents by October 1, 2021.

11.    Defendants shall complete class certification depositions of Lead Plaintiffs and
       their class certification expert(s) by November 15, 2021.

12.    Defendants’ brief and other materials in opposition to Lead Plaintiffs’ motion for
       class certification shall be filed no later than January 14, 2022.

13.    Lead Plaintiffs shall complete class certification depositions of Defendants’ class
       certification expert(s) by February 15, 2022.

14.    Lead Plaintiffs’ reply brief and other materials in further support of the motion for
       class certification shall be filed no later than March 14, 2022.
                                         2
Case 2:20-cv-00200-GAM Document 71-1 Filed 07/06/21 Page 3 of 3




Expert Discovery

15.   The Parties shall submit a discovery schedule for experts on non-class certification
      issues by June 1, 2022.

Joinder of Parties and Amendments to the Pleadings

16.   Any motions for leave to join other parties or for amendments of pleadings shall be
      filed no later than April 15, 2022.

Pretrial and Trial Proceedings

17.   The Court will set any additional dates, including Summary Judgment, motions in
      limine, a final pretrial conference and trial date, at a later time. The Court may
      order a telephone conference or court hearing with counsel for the Parties before
      setting additional dates.

Miscellaneous Issues

18.   To the extent any of the dates specified herein fall on a Court holiday or weekend,
      the deadline shall be automatically extended until the next business day.

19.   Other than the deadlines specified in ¶¶ 7, 9, 12, 14, 15 and 16, any dates specified
      herein may be altered by mutual agreement of the Parties without the necessity of
      seeking Court approval.

20.   The Parties reserve all rights to seek amendment of any deadline specified herein
      should doing so prove necessary and appropriate.


SO ORDERED THIS _____ day of _____________, 2021.




                                    THE HONORABLE GERALD A. MCHUGH
                                    UNITED STATES DISTRICT JUDGE




                                        3
